924 F.2d 1057
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHATTANOOGA GAS COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,East Tennessee Natural Gas Company, Intervenor
Nos. 89-3098, 89-3233 and 90-3140.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1990.

Before MERRITT, Chief Judge, and NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
These consolidated cases seek review of the Federal Energy Regulatory Commission order determining the allocation of take-or-pay costs to natural gas customers pursuant to Commission Order No. 500.  On April 9, 1990, this court transferred Case No. 89-3098 to the Court of Appeals for the District of Columbia.


2
Upon further review of this matter, it is ordered that consolidated cases 89-3233 and 90-3140 also be transferred to the District of Columbia Circuit for the reasons stated in our April 9, 1990 order.